Citation Nr: 1820996	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his Spouse



ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty training (ACDUTRA) from November 6, 1978 to March 3, 1979, February 8, 1985 to February 24, 1985, and June 27, 1987 to July 11, 1987 with additional periods of reserve service.   

This matter is before the Board of Veterans' Appeal (Board) on appeal from a March 2011 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran presented testimony at a hearing before the undersigned in August 2017.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO denied service connection for a low back disability.  The Veteran did not appeal that decision and it became final.  

2.  Evidence added to the record since the October 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision, and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The October 2008 rating decision, which denied a claim of entitlement to service connection for a low back disability is final.  38 U.S.C. § 7105 (c) (2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received since the October 2008 rating decision denying for entitlement to service connection for a low back disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board does not need to address compliance with the VCAA in the context of the issue of entitlement to service connection for a TDIU.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  New and Material Evidence 

Pertinent procedural regulations provide that nothing in 38 U.S.C. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C. 
§ 5108.  See 38 U.S.C. § 5103A (f) (2012).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108 (2012); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R.  § 3.156 (a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) (2017) to have a finally denied claim reopened under 38 U.S.C. § 5108 (2012).  Elkins v. West, 12 Vet. App. 209 (1999).  Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.   

The Veteran contends that he has presented new and material evidence to reopen his claim of service connection for a low back disability.  

The question for the Board is whether the Veteran has presented new and material to reopen his claim of service connection for a low back disability.  

The Board finds that the Veteran has provided the satisfactory evidence to reopen his claim.

Here, the claim of entitlement to service connection for a low back disability was originally denied in an October 2008 rating decision.  However, the Veteran did not appeal that decision and it became final.  38 U.S.C. § 7104 (b) (2002); 38 C.F.R. § 20.1100 (2007).  The claim was denied because there was no competent evidence that the Veteran's condition was incurred in, or was caused by his military service.  

Pursuant to the Veteran's claim to reopen service connection, in a March 2011 rating decision, the RO denied both the Veteran's application to reopen his claim of service connection for a low back disability and the underlying service connection claim.  The Veteran's underlying service connection claim for a low back disability was denied because the evidence did not show that the Veteran's low back disability was incurred or aggravated by his military service.  

Although the RO reopened the claim, RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principe, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  

As the October 2008 rating decision is the last final disallowance regarding the claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.  The new evidence includes buddy statements, a September 2010 private addendum opinion and testimony from his August 2017 Board hearing.  
	
The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim.  In undertaking this analysis, the Board notes that the evidence of record prior to the October 2008 rating decision did not establish a nexus between the Veteran's low back disability and military service.  As such the Board will analyze the new information of record for evidence to substantiate whether there is a nexus between the Veteran's low back disability and military service.  

In doing so, the Board finds that the new evidence also qualifies as material, as it raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a) (2017).  The Board notes that the Veteran's former Platoon Sergeant, G.H., provided a statement that the Veteran never complained despite issues with his back and knee during service.  The Veteran also provided a statement from a nurse from the doctor office of Dr. R. that treated the Veteran in the 1980's for his low back disability.  The nurse provided that the Veteran came into the medical office a few times for his back problems in the 1980s.  The September 2010 private addendum medical opinion provided that it is reasonable that the Veteran's 17 years of operating heavy equipment for the United States Army contributed to the Veteran's ongoing back condition.  

At the August 2017 Board hearing, the Veteran provided that not only did he have back issues during service, but his back problems predate his military service.  The Veteran provided that his military occupational specialty (MOS) in combat-heavy construction required operation of heavy equipment contributed to his ongoing back condition.  The Veteran further provided that he did not report to sick call because he did not want to lose his position and not be available for missions.  The Veteran's spouse stated that the Veteran often returned from service with chronic back pain and would push through the pain to go to work.  Additionally, the Veteran reported that he began seeking treatment for his lower back as early as 1980s.  Thus, the Board finds that aforementioned evidence raises a reasonable possibility of substantiating the Veteran's claim because it establishes a connection between the Veteran's current low back disability and his military service.  

As the above reports are presumed credible for the limited purpose of reopening the claim, the Board finds that it qualifies as material.  See Justus, 3 Vet. App. at 512-1.  
	
Therefore, the Board finds that new and material evidence is of record since the prior final denial of this claim in October 2008.  Shade, 24 Vet. App. at 117.  The claim of entitlement to service connection for a low back disability loss is thus reopened.  


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a low back disability is reopened, and to that extent only, the appeal is granted.  


REMAND

Although the Board has reopened the claim for entitlement to service connection for a low back disability, further development is necessary before a decision can be made on the merits.  

The Veteran contends that his current back disability is related to his military service.  The Veteran provides that his current back disability was caused or aggravated by his operation of heavy equipment during his active military service.  The Veteran has provided a statement from his former Platoon Sergeant that the Veteran had back issues during service.  The Veteran also provided that he did not report issues with his back during service because he wanted to be available for missions.  Review of the Veteran's medical treatment records detail treatment for ongoing back pain.  Moreover, the Veteran has testified in his August 2017 Board hearing that his back problems predated his military service.  The Veteran also submitted private medical records that indicate that the Veteran has dealt with back pain all of his life.  See August 2017 Private Medical Treatment Records.  As such, the Board needs to determine the etiology of his current back problems. 

The Board also notes that the Veteran has not been provided with a VA examination to determine the nature and etiology of his low back disability.  Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent medical opinion with supporting rationale is obtained that adequately addresses the etiology of the Veteran's claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

During the Veteran's August 2017 Board hearing, the Veteran provided that he sought private treatment for his lower back in the 1980s.  Review of the record indicates that those private treatment records are not associated with the file, thus measures must be taken to retrieve those records.  Additionally, the Veteran reported that he has received Social Security benefits for his back disability.  The Board notes possession of the SSA records from around 2005, however the Veteran continues to receive Social Security benefits for his low back, thus an attempt should be made to update those records.  

The Veteran contends that he served 17 years on active duty, but the only period identified are November 6, 1978 to March 3, 1979, February 8, 1985 to February 24, 1985, and June 27, 1987 to July 11, 1987.  The Veteran's Report of Separation and Record of Service from the Army National Guard of Louisiana provides that the Veteran was a member of the National Guard from October 1978 to June 1991.  Additional development is needed to determine whether the Veteran has additional periods of active duty for training (ACDUTRA).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate records repositories to obtain the Veteran's outstanding service personnel records from his Reserve service.  Review the Veteran's personnel records and prepare a list of the Veteran's dates of ACDUTRA service.  

As many requests as are necessary to obtain the named records must be made until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159 (c)(2).  All efforts to obtain these records and any negative responses received must be documented in the claims file.

If the named records are unable to be obtained, a Memorandum of Formal Finding of Unavailability must be prepared and associated with the evidence of record. Additionally, the Veteran and his representative must be notified of such in accordance with VA regulation and be given an adequate opportunity to respond.  See 38 C.F.R. § 3.159

2.  Obtain any and all of the Veteran's outstanding records of treatment with VA medical facilities, including updated records of treatment through the present, and associate them with the claims file. All efforts to obtain such records must be fully documented and the federal facilities must provide a negative response if no records are found.  

3.  Ask the Veteran to identify and provide a release form for any outstanding records of private treatment relating to the claim remanded herein that he wants VA to request and obtain, specifically, the private treatment records dating back to the 1980s.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow her the opportunity to obtain the records.  The Veteran should be advised that if he does not return the necessary consent document, VA will have no further obligation to attempt to obtain these records.  

4.  Contact the Social Security Administration and obtain any administrative decisions, social security applications, and any other documentation pertaining to the Veteran's Social Security Administration claim.  Once obtained, all documents must be associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.  

5.  Provide the Veteran with a VA examination to determine the etiology of any low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must elicit a full medical history from the Veteran, to include any preexisting back injury.

Please address the following with regards to Veteran's periods of active service.

Please opine whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's current low back disability was incurred in or aggravated by service, to include the operation of heavy equipment?

The examiner should consider the lay testimony of record.  The examiner should specifically address the Veteran's claim that he has dealt with back pain since his discharge from service and he did not report to back issue in-service due to the desire to be available for missions.  

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


